Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received September 4th, 2019.  Claims 1-12 have been entered and are presented for examination. 
Application 16/491,087 is a 371 of PCT/KR2018/002528 03/02/2018 and PCT/KR2018/002528 has PRO 62/506,603 (05/15/2017) and PCT/KR2018/002528 has PRO 62/471,376 (03/15/2017) and PCT/KR2018/002528 has PRO 62/467,099 (03/04/2017).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-3, 6-9, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berggren et al. (US 2017/0373812).
Regarding claims 1, 11-12, Berggren et al. discloses a method of transmitting a Primary Synchronization Signal (PSS) by a base station in a wireless communication system (see Figure 17 [PSS transmitted]), the method comprising: generating a plurality of sequences (see Figure 17 and paragraphs 0175-0176 [multiple PSS sequences; same or different]), of which number is equal to a number of a plurality of the durations, for the PSS (see Figure 17 [sequences fit in to the durations of the OFDM symbol]);, and mapping the plurality of sequences to the symbol divided into the plurality of the durations (see Figure 17), transmitting the plurality of sequences (paragraph 0178 [sequences transmitted]).
	Berggren et al. does not explicitly disclose dividing a symbol into a plurality of durations.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize in order to transmit the sequences, the OFDM would have to be separated into sections. 
	Regarding claim 2, Berggren et al. further discloses wherein the plurality of the sequences are mapped to the plurality of the durations, respectively (see Figure 17 [sequences are mapped to the plurality of durations]).
	Regarding claim 3, Breggren et al. further discloses wherein the plurality of the sequences are mapped to a subcarrier with the same interval as the number of a plurality of the durations (see Figure 15).

	However, it is well-known to include a CP in an OFDM symbol.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use a CP in the symbol to be in line with conventional techniques in the art.
	Regarding claim 7, Berggren et al. makes obvious all the recited subject matter in claim 1, but does not explicitly disclose wherein the plurality of the sequences are mapped to the symbol using a cover code for a plurality of the durations.
	However, it is well-known to include a CP in an OFDM symbol.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use a CP in the symbol to be in line with conventional techniques in the art.
	Regarding claim 8, Berggren et al. further discloses wherein each of the plurality of the sequences has a length amounting to a half of a number of subcarriers included in each of a plurality of the durations, is mapped to an even subcarrier, and processes a DC subcarrier by nulling (paragraph 0031).
Regarding claim 9, Berggren et al. further discloses wherein each of the plurality of the sequences has a length amounting to a half of a number of subcarriers included in each of a plurality of the durations and is mapped to an even subcarrier in a manner of skipping a DC subcarrier (paragraph 0031).
	
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berggren et al. (US 2017/0373812) as applied to claim 1, and further in view of Han et al. (US 2015/0180602)
	Regarding claim 4, Berggren et al. makes obvious all the recited subject matter in claim 1, but does not explicitly disclose wherein odd sequences among the plurality of the sequences use a same first 
	However, Han et al. discloses a sequence of a PSS can be odd or even (see Claim 1) which suggests the feature is a design choice.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to select odd or even length sequences wherein the motivation for this is a design choice since either one will work. 
	Regarding claim 5, the references as combined make obvious the subject matter in claim 4. However, Han et al. further discloses the first sequence and the second sequence, which satisfy the conjugate symmetry property, satisfy a conjugate-complex relationship from each other (paragraph 0071).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to select odd or even length sequences wherein the motivation for this is a design choice since either one will work. 
	

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berggren et al. (US 2017/0373812) as applied to claim 1, and further in view of Lee (US 2008/0123616)
Regarding claim 10, Berggren et al. makes obvious all the recited subject matter in claim 1, but does not explicitly disclose the mapping the plurality of sequences to the symbol divided into the plurality of the durations, comprising: concatenating the plurality of the sequences; performing Discrete Fourier Transform (DFT) spreading on the plurality of the concatenated sequences; mapping the plurality of the DFT-spread sequences to the plurality of the durations; and transmitting the plurality of the DFT-spread sequences.
(paragraph 0050).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to implement the method of Lee into the system of Berggren et al. by using the DFT to generate a frequency-domain signal or samples of the sequence in order to transmit them on the different subcarriers. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937. The examiner can normally be reached 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465